Title: Enclosure: Thomas Jefferson’s Invoice of Books from de Bure Frères, 6 September 1819, enclosure no. 1 in de Bure Frères to Thomas Jefferson, 11 September 1819
From: de Bure Frères
To: Jefferson, Thomas


						facture des livres remis en une Caisse cordée et emballée en toile grasse et maigre, marquée Libri. ⨳ 4. M.T.J. adressée au havre, par M Beasly, consul americain, le 6 7bre 1819.
						
						
							
								
								f 
								
									Cent
								
							
							
								
									Morale d’epicure par Batteux. paris, 1758, in–12. v j
								
								3.
								50
							
							
								
									Scholia in platonem, gr. ed. Ruhnkenio. Lugd. Bat. 1800, in–8o v. rac
								
								9.
								
							
							
								
									timæi Sophistæ Lexicon vocum platonicarum. ed. eodem. Lugd. Bat. 1789, in 8o vel.
								
								9.
								
							
							
								
									Dionysii halicarnass. opera. gr. et lat. ed. Reiske. lips. 1774. 6 vol. 8o dem. rel.
								
								90.
								
							
							
								
									euripides. gr, et lat. ex recens. S. musgrave. Glasguæ, 1797, 10 Tom. en 5 vol. 8o v. rac
								
								84.
								
							
							
								
									quintus Calaber, gr. et lat. cur. de Pauw
										Lugd. Bat. 1734, in–8o v. m
								
								19.
								
							
							
								
									Luciani opera. gr. et lat. Biponti, 1789, 10 vol. in–8o v. porph. fil
								
								105.
								
							
							
								
									theatre d’Eschyle, en
										gr. et en fr. par M Dutheil, paris, an III, 2 vol. 8o v.
								
								15.
								
							
							
								
									Dictionnaire de la fable. par f. Noel. paris, 1815, in–12,
										v. rac
								
								6.
								75
							
							
								
									apicius cœlius de opsoniis. ed. Lister.
										amst. 1709. in–12, v. f
								
								9.
								
							
							
								
									le Cuisinier royal, par Viard, paris, 1817, in–8o dem. rel
								
								7.
								
							
							
								
									le Confiseur Royal, par Mme
										Utrecht friedel. paris, 1818, in–12. dem. rel
								
								3.
								25
							
							
								
									abregé de l’architecture de Vitruve. paris, 1674, in–12, v. m
								
								3.
								
							
							
								
									tableau des Saints. Londres, 1770, 2 vol. in–12 v. m
								
								7.
								
							
							
								
									la Contagion Sacrée, Londres, 1768, in–12. v. m
								
								3.
								50
							
							
								
									Lettres a Eugenie. Londres, 1768, 2 Tomes en 1 vol. in–12. v. m
								
								4.
								
							
							
								
									Essais Sur les prejugés. Londres. 1770, in–12. v. m
								
								3.
								50
							
							
								
									Simon de Nantua par l. P. de Jussieu. paris, 1818. in–12, dem. rel
								
								3.
								
							
							
								
									Elemens de morale, par a. c. Renouard. paris, 1818, in–12, dem. rel
								
								3.
								
							
							
								
									Dictionnaire Latin françois, par f. noel. paris, 1813, in–8o rel
								
								8.
								15
							
							
								
									Voyage d’anacharsis, par Barthelemy, paris,
										1817, 7 vol. 8° v. j. et atlas in fol. dem. rel
								
								117.
								
							
							
								
									histoire de france, pendant le 18e Siecle, par Lacretelle, 1819, 6 vol. 8o v. rac
								
								43.
								50
							
							
								
									
										frais de Caisse, de Douane, emballage en toile grasse et Maigre &c
									
								
								19.
								50
							
							
								
								575f
								65c
							
						
					